                                                                               USDC SDNY
                                                                               DOCUMENT
                             THE MARKS LAW FIRM, P.C.                          ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 01/08/2020
                                     January 8, 2020

Via: ECF
Honorable Lorna G. Schofield
United States District Judge
United States Courthouse
40 Foley Square, Courtroom 1106
New York, New York 10007


               RE:      Yelitza Picon v. Harman Hashimoto Enterprises, LLC
                        Docket: 1:19-cv-09706-LGS


Dear Judge Schofield,

       Plaintiff respectfully requests an adjournment of the initial conference/order to show
cause hearing in the above referenced matter currently scheduled for January 9, 2020 at 10:40am.

        Plaintiff was able to make contact with Defendant today, January 8, 2020, and Defendant
was not aware of the lawsuit and requested time to review the matter and retain an attorney.
Therefore, Plaintiff on behalf of the parties requests thirty (30) days to allow Defendant time to
retain an attorney and appear, answer or otherwise move.

       We thank you and the Court for its time and consideration on this matter.



Application GRANTED. The order to show cause hearing, scheduled for January 9, 2020, is
CANCELED. Defendant shall answer, move or otherwise respond to the Complaint by
February 10, 2020.

It is further ORDERED that the initial pretrial conference, scheduled for January 9, 2020, is
adjourned to February 20, 2020, at 10:40 a.m.

Dated: January 8, 2020
       New York, New York




                      175 Varick Street, 3rd FL, New York, New York 10014
                T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                     www.markslawpc.com
